Exhibit 10.10

SECOND AMENDED AND RESTATED PROMISSORY NOTE

(MEZZANINE A LOAN)

 

$61,500,000.00    New York, New York    Effective as of February 26, 2008

THIS SECOND AMENDED AND RESTATED PROMISSORY NOTE (MEZZANINE A LOAN) (this
“Note”) is effective as of this 26th day of February, 2008, by and between
BROADWAY 500 WEST MONROE MEZZ I LLC, a Delaware limited liability company,
having its principal place of business at c/o Broadway Partners, 375 Park
Avenue, Suite 2107, New York, New York 10152, as borrower (“Borrower”), and
MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York limited liability
company, having an address at 1221 Avenue of the Americas, New York, New York
10020, as lender (together with its successors and assigns, “Lender”).

RECITALS

WHEREAS, on July 11, 2007, Lender made a loan (the “Loan”) to Borrower in the
original principal amount of up to $65,600,000.00, which Loan is evidenced by
that certain Promissory Note dated July 11, 2007, in the principal amount of up
to Sixty-Five Million Six Hundred Thousand and No/1000 Dollars
($65,600,000,000.00) made by Borrower to Lender (the “Original Note” );

WHEREAS, on July 11, 2007, Borrower and Lender entered into that certain
Mezzanine A Loan Agreement (the “Original Loan Agreement”) pursuant to which
Lender advanced to Borrower an Initial Advance (as defined in the Original Loan
Agreement) in the principal amount of $49,100,000.00 and pursuant to which
Lender agreed to make Future Advances (as defined in the Original Loan
Agreement) to Borrower pursuant to the terms of the Original Loan Agreement in
the principal amount of up to $16,500,000.00;

WHEREAS, effective as of August 15, 2007 Borrower and Lender entered into that
certain First Omnibus Amendment to Loan Agreement and Other Loan Documents
(Mezzanine A Loan) (the “First Amendment”) pursuant to which Lender advanced to
Borrower additional Loan proceeds in the amount of $10,000,000.00 (the “Loan
Increase”) such that the outstanding principal amount of the Loan as of the such
date was $59,100,000.00 and the maximum amount of the Loan that may be advanced
to Borrower under the Loan Agreement and the Amendment was $75,600,000.00, as
evidenced by that certain Promissory Note effective as of August 15, 2007, in
the principal amount of up to Seventy-Five Million Six Hundred Thousand and
No/1000 Dollars ($75,600,000,000.00) made by Borrower to Lender (the “Amended
and Restated Note”);

WHEREAS, as of the date hereof Borrower has made a partial prepayment of the
outstanding principal amount of the Loan in the amount of $14,100,000.00 (the
“Partial Prepayment”) such that the outstanding principal amount of the Loan on
the date hereof is



--------------------------------------------------------------------------------

$45,000,000.00, and the maximum amount of the Loan may be advanced to Borrower
is $61,500,00.00;

WHEREAS, Borrower and Lender desire to amend and restate the Amended and
Restated Note in order to reflect the Partial Prepayment, and, accordingly,
Borrower and Lender have agreed to execute and deliver this Note; and

NOW, THEREFORE, in consideration of the premises, the agreements hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby covenant and agree as
follows, effective as of the date first above written:

A. Borrower’s indebtedness as evidenced by this Note is Sixty-One Million Five
Hundred Thousand and No/100 Dollars ($61,500,000.00), together with interest
thereon as hereinafter provided.

B. Except with respect to the principal amount of the Partial Prepayment, this
Note does not extinguish the outstanding indebtedness evidenced by the Original
Note or the Amended and Restated Note and is not intended to be a substitution
or novation of the original indebtedness or instruments evidencing the same, all
of which shall continue in full force and effect except as specifically amended
and restated hereby.

C. Borrower and Lender hereby agree that the Original Note or the Amended and
Restated Note is hereby amended, restated and replaced in its entirety with
respect to the principal indebtedness evidenced by this Note to read as follows:

FOR VALUE RECEIVED, Borrower hereby unconditionally promises to pay to the order
of Lender at 1221 Avenue of the Americas, New York, New York 10020, as payee, or
at such other place as the holder hereof may from time to time designate in
writing, the principal sum of up to SIXTY ONE MILLION FIVE HUNDRED THOUSAND and
00/100 DOLLARS ($61,500,000.00) or so much thereof as may be advanced by Lender
to Borrower, in lawful money of the United States of America with interest
thereon to be computed from the date of this Note at the Applicable Interest
Rate and to be paid in accordance with the terms of this Note and that certain
Mezzanine A Loan Agreement, dated as of July 11, 2007, as amended by that
certain First Omnibus Amendment to Loan Agreement and Other Loan Documents
(Mezzanine A Loan), effective as of August 15, 2007, as amended by that certain
Second Omnibus Amendment to Loan Agreement and Other Loan Documents (Mezzanine A
Loan) dated as of the date hereof between Borrower and Lender (as same may be
further amended, supplemented, restated or otherwise modified from time to time,
is hereinafter referred to as the “Loan Agreement”). All capitalized terms not
defined herein shall have the respective meanings set forth in the Loan
Agreement.

ARTICLE 1 - PAYMENT TERMS

Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note from time to time outstanding at the rates and at the
times specified in the Loan

 

- 2 -



--------------------------------------------------------------------------------

Agreement and the outstanding balance of the principal sum of this Note and all
accrued and unpaid interest thereon shall be due and payable on the Maturity
Date together with all other amounts due to Lender under the Loan Documents.

ARTICLE 2 - DEFAULT AND ACCELERATION

The Debt shall without notice become immediately due and payable at the option
of Lender if any payment required in this Note is not paid on or prior to the
date when due (beyond the expiration of any applicable grace periods) or if not
paid on the Maturity Date or on the occurrence of any other Event of Default and
in addition, during the continuance of an Event of Default, Lender shall be
entitled to receive interest on the entire unpaid principal sum at the Default
Rate pursuant to the terms of the Loan Agreement. This Article 2, however, shall
not be construed as an agreement or privilege to extend the date of the payment
of the Debt, nor as a waiver of any other right or remedy accruing to Lender by
reason of the occurrence of any Event of Default.

ARTICLE 3 - LOAN DOCUMENTS

This Note is secured by the Pledge Agreement and the other Loan Documents. All
of the terms, covenants and conditions contained in the Loan Agreement, the
Pledge Agreement and the other Loan Documents are hereby made part of this Note
to the same extent and with the same force as if they were fully set forth
herein. In the event of a conflict or inconsistency between the terms of this
Note and the Loan Agreement, the terms and provisions of the Loan Agreement
shall govern.

ARTICLE 4 - SAVINGS CLAUSE

This Note and the Loan Agreement are subject to the express condition that at no
time shall Borrower be obligated or required to pay interest on the principal
balance of the Loan at a rate which could subject Lender to either civil or
criminal liability as a result of being in excess of the Maximum Legal Rate. If,
by the terms of this Note, the Loan Agreement or the other Loan Documents,
Borrower is at any time required or obligated to pay interest on the principal
balance due hereunder at a rate in excess of the Maximum Legal Rate, the
Applicable Interest Rate or the Default Rate, as the case may be, shall be
deemed to be immediately reduced to the Maximum Legal Rate and all previous
payments in excess of the Maximum Legal Rate shall be deemed to have been
payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

ARTICLE 5 - NO ORAL CHANGE

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an

 

- 3 -



--------------------------------------------------------------------------------

agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.

ARTICLE 6 - WAIVERS

Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive (i) all exemptions, whether homestead or
otherwise, as obligations evidenced by this Note and (ii) presentment and demand
for payment, notice of dishonor, notice of intention to accelerate, notice of
acceleration, protest and notice of protest and non-payment and all other
notices of any kind. No release of any security for the Debt or extension of
time for payment of this Note or any installment hereof, and no alteration,
amendment or waiver of any provision of this Note, the Loan Agreement or the
other Loan Documents made by agreement between Lender or any other Person shall
release, modify, amend, waive, extend, change, discharge, terminate or affect
the liability of Borrower, and any other Person who may become liable for the
payment of all or any part of the Debt, under this Note, the Loan Agreement or
the other Loan Documents. No notice to or demand on Borrower shall be deemed to
be a waiver, of the obligation of Borrower or of the right of Lender to take
further action without further notice or demand as provided for in this Note,
the Loan Agreement or the other Loan Documents. If Borrower is a partnership,
the agreements herein contained shall remain in force and be applicable,
notwithstanding any changes in the individuals or entities comprising the
partnership, and the term “Borrower,” as used herein, shall include any
alternate or successor partnership, but any predecessor partnership and their
partners shall not thereby be released from any liability. If Borrower is a
corporation, the agreements contained herein shall remain in full force and be
applicable notwithstanding any changes in the shareholders comprising, or the
officers and directors relating to, the corporation, and the term “Borrower” as
used herein, shall include any alternate or successor corporation, but any
predecessor corporation shall not be relieved of liability hereunder. If
Borrower is a limited liability company, the agreements herein contained shall
remain in force and be applicable, notwithstanding any changes in the members
comprising the limited liability company, and the term “Borrower” as used
herein, shall include any alternate or successor limited liability company, but
any predecessor limited liability company and their members shall not thereby be
released from any liability. (Nothing in the foregoing sentence shall be
construed as a consent to, or a waiver of, any prohibition or restriction on
transfers of interests in such partnership, corporation or limited liability
company which may be set forth in the Loan Agreement, the Pledge Agreement or
any other Loan Document.) If Borrower consists of more than one person or party,
the obligations and liabilities of each such person or party shall be joint and
several.

ARTICLE 7 - TRANSFER

Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer (except to the extent provided for in the Loan Agreement), Lender may
deliver all the collateral mortgaged, granted, pledged or assigned pursuant to
the Loan Documents, or any part thereof, to the transferee who shall thereupon
become vested with all the rights herein or under applicable law given to Lender
with respect thereto, and Lender shall thereafter forever be relieved and fully
discharged from any liability or responsibility in the matter; but Lender shall
retain all rights hereby given to it with respect to any liabilities and the
collateral not so transferred;

 

- 4 -



--------------------------------------------------------------------------------

provided, however, Borrower shall continue making payments due under this Note
to the Lender named herein until Borrower has received notice of such transferee
and upon receipt of such notice, Borrower shall commence making payments due
under this Note to such transferee.

ARTICLE 8 - EXCULPATION

Notwithstanding anything to the contrary contained in this Note, the liability
of Borrower to pay the Debt and for the performance of the other agreements,
covenants and obligations contained herein and in the Pledge Agreement, the Loan
Agreement and the other Loan Documents shall be limited as set forth in
Section 9.4 of the Loan Agreement. The provisions of Section 9.4 of the Loan
Agreement are hereby incorporated by reference as if the text of such Section
were set forth in its entirety herein.

ARTICLE 9 - GOVERNING LAW

This Note shall be governed in accordance with the terms and provisions of
Section 10.3 of the Loan Agreement.

ARTICLE 10 - NOTICES

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.

ARTICLE 11 - WAIVER OF RIGHT TO JURY TRIAL

BORROWER HEREBY WAIVES TRIAL BY JURY IN REGARD TO ANY CLAUSES OF ACTION, CLAIMS,
OBLIGATIONS, DAMAGES OR ANY COMPLAINTS WHICH BORROWER MAY HAVE ARISING OUT OF
THIS NOTE, OR ANY OF THE DOCUMENTS RELATING TO, EVIDENCING AND/OR SECURING THIS
NOTE (LOAN DOCUMENTS), OR IN ANY ACTION OR PROCEEDING WHICH THE HOLDER HEREOF
MAY BRING TO ENFORCE ANY PROVISION OF THE LOAN DOCUMENTS. BY EXECUTION OF THIS
NOTE, BORROWER HEREBY REPRESENTS THAT BORROWER IS REPRESENTED BY COMPETENT
COUNSEL WHO HAS FULLY AND COMPLETELY ADVISED BORROWER OF THE MEANING AND
RAMIFICATIONS OF THE WAIVER OF THE RIGHT TO A TRIAL BY JURY.

[NO FURTHER TEXT ON THIS PAGE]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have duly executed this Note as of the
day and year first above written.

 

BORROWER: BROADWAY 500 WEST MONROE MEZZ I LLC, a Delaware limited liability
company By:   /s/ Illegible   Name:     Title:  

[ADDITIONAL SIGNATURE ON IMMEDIATELY FOLLOWING PAGE]

Second Amended and Restated Promissory Note (Mezz A Loan)



--------------------------------------------------------------------------------

LENDER: MORGAN STANDBY MORTGAGE CAPITAL HOLDINGS LLC, a New York limited
liability company By:   /s/ Steven R. Maeglin   Name:   Steven R. Maeglin  
Title:   Vice President

Second Amended and Restated Promissory Note (Mezz A Loan)